                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                        NO. 5:15-CR-212-1FL




     UNITED STATES OF AMERICA

          v.
                                                                             ORDER
     SEAN HAYNES



        This matter comes before the Court on the defendant’s notice of consent to waive his

revocation hearing and motion for sentence to time served. 1 Upon agreement, the parties seek a

sentence of time served in this matter. Upon review by the Court, the waiver is ALLOWED and it is

the JUDGMENT of this Court that defendant Sean Haynes shall be sentenced to a period of time

served in the custody of the Bureau of Prisons or its authorized representative.

        Rule 32.1 of the Federal Rules of Criminal Procedure allows a defendant to waive his right to

a revocation hearing where a defendant knowingly and voluntarily admits to the violations outlined

in the motion for revocation. In his motion, Mr. Haynes admits to the violations –failure to participate

as directed in a urinalysis program, failure to participate as directed by the probation officer in a

treatment program for narcotic addition, drug dependency, or alcohol dependency, and absconding.

Mr. Haynes further requests that his hearing is waived and that his matter be adjudicated on the

pleadings. As the Court is satisfied that Mr. Haynes has met the requirements of Rule 32.1, the waiver

is accepted. 2


1
  Also before the Court is a petition to revoke defendant Sean Haynes’ term of supervised release. [DE-
62].
2
  A knowing and voluntary waiver of the right to a full revocation hearing may be inferred from the
totality of the circumstances and without a formal colloquy with the defendant. United States v. Farrell,
393 F.3d 498, 500 (4th Cir. 2005) (discussing the totality of circumstances found in the record); United


               Case 5:15-cr-00212-FL Document 73 Filed 04/24/20 Page 1 of 3
       Mr. Haynes was sentenced to 38 months imprisonment and a 24-month term of supervised

release for violations of 18 U.S.C. §§ 922(g) and 924. His term of supervised release began on May

11, 2018 and would have expired on or about May 11, 2020. The primary focus in fashioning a

supervised release revocation sentence is on the breach of trust. United States Sentencing Guidelines

Ch. 7, Pt. A(3)(b). However, the sentence imposed upon revocation is “intended to sanction the

[defendant] for failing to abide by the conditions of court-ordered supervision.” United States v.

Crudup, 461 F.3d 433, 438; see also United States Sentencing Guidelines Ch. 7, Pt. A(3)(b). The

allegations presented in the petition for revocation are grade C violations. In consideration of Mr.

Haynes’ criminal history category of IV, Chapter 7 of the Sentencing Guidelines recommends a

guidelines range of 6-12 months. Mr. Haynes has been in custody since on or about November 6,

2019. The parties agree that a sentence of time served, slightly below the bottom of the guidelines

range, is an appropriate sentence. The Court adopts this recommendation.

       WHEREFORE, the Court finds that Sean Haynes has violated the terms and conditions of the

judgement as follows:

       1. Failure to participate as directed in a urinalysis program.

       2. Failure to participate as directed by the probation officer in a treatment program for

           narcotic addition, drug dependency, or alcohol dependency.

       3. Absconding.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the supervised release term is

revoked, and the defendant is ordered committed to the custody of the Bureau of Prisons or its

authorized representative for imprisonment for a period of time served.




States v. Stehl, 665 F.2d 58, 59-60 (4th Cir. 1981) (discussing the application of Fed. R. Crim. P 11 to
revocation proceedings)).


             Case 5:15-cr-00212-FL Document 73 Filed 04/24/20 Page 2 of 3
       IT IS FURTHER ORDERED that the Clerk provide the U.S. Marshal a copy of this Judgment

and same shall serve as the commitment herein.

       SO ORDERED.

       This 24th day of April, 2020.



                                                 ______________________
                                                 LOUISE W. FLANAGAN
                                                 United States District Judge




            Case 5:15-cr-00212-FL Document 73 Filed 04/24/20 Page 3 of 3
